Title: Thomas Morris to the American Commissioners, 11 March 1777
From: Morris, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 11th. 1777
I have duely received your esteemed favours of the 2d and 3d Instant the Contents of which requiring no immediate answer, the present may serve to acquaint you with the safe arrival here of the Schooner Jenifer in 35 days from Baltimore. This Vessell has brought sundry dispatches for you from Congress, and the Bearer Captain Hammond will have the pleasure of delivering them to you tomorrow Evening or on Thursday Morning. As Captain Hammond does not understand french and to obtain dispatch I have requested the favour of Mr. Rumsey to accompany him to Paris. The articles required by the Committee will be got in readiness immediately, so that after he has obtained your orders, he can proceed for Baltimore without delay. I remain in haste Gentlemen Your most Obedient Servant
Thos. Morris
To The Honble. Benja. Franklin and Silas Deane Esqrs.
 
Addressed: To / The Honble. Benjamin Franklin / Silas Deane & Arthur Lee Esqrs. / at / Paris. / by Captain Hammond
Notation: T. Morris 11 Mar. 77.
